UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported)May 10, 2010 ADDVANTAGE TECHNOLOGIES GROUP, INC. (Exact name of Registrant as specified in its Charter) Oklahoma (State or other Jurisdiction of Incorporation) 1-10799 73-1351610 (Commission file Number) (IRS Employer Identification No.) 1221 E. Houston, Broken Arrow Oklahoma (Address of Principal Executive Offices) (Zip Code) (918) 251-9121 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): □ Written Communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4© under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. ADDvantage Technologies Group, Inc. (NASDAQ: AEY), today announced that its subsidiary, NCS Industries, Inc., hasbecome a Master Distributor for United States distribution of Fujitsu Frontech North America encoders, decoders and media solutions products. A copy of the press release is furnished as Exhibit 99.1 to this Current Report filed on Form 8-Kand is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits The following exhibitisfurnished herewith: Exhibit 99.1 Press Release datedMay 10, 2010issued by the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADDVANTAGE TECHNOLOGIES GROUP, INC. Date: May 10, 2010 By: /s/ Scott Francis Scott Francis Vice-President & Chief Financial Officer Exhibit Index Exhibit Number Description Press Release dated May 10, 2010issued by the Company.
